Citation Nr: 1217906	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether severance of service connection for medullary sponge kidney, effective November 1, 2008, was proper. 

(The issues of entitlement to an initial compensable rating for a left shoulder disability, prior to January 8, 2007; entitlement to a rating in excess of 20 percent for a left shoulder disability, from January 8, 2007; entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to February 20, 2007; and entitlement to a rating in excess of 10 percent for GERD from February 20, 2007, will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2005 rating decision, the RO in Roanoke, Virginia, in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) rating for medullary sponge kidney. During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Philadelphia, Pennsylvania RO.  The Board recognizes that service connection was also granted for a left shoulder disability and for GERD at that time.  The Veteran perfected appeals as to the ratings assigned, and, as noted in the case caption, above, these issues will be addressed in a separate decision.  

In January 2007, the RO issued a statement of the case (SOC) regarding the claim for higher initial rating for medullary sponge kidney.  The Veteran perfected his appeal by way of the March 2007 substantive appeal (VA Form 9).  In the October 2008 rating decision, the RO severed service connection for medullary sponge kidney, effective November 1, 2008.  The Veteran perfected an appeal of the severance of service connection. 

In November 2009, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  The Veteran was notified in January 2012 that the VLJ that conducted his hearing is no longer employed by the Board.  He was offered the opportunity to have a new hearing, but in a January 2012 statement, the Veteran's representative submitted written notification that a new hearing is not desired with regard to this claim.  The Board will, therefore, proceed with adjudication of this appeal.

For the reasons explained below, the appeal is REMANDED to the RO in Philadelphia, Pennsylvania.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim.  In this case, the record is not developed to a point at which the Board can issue its final determination.  The Court of Appeals for Veterans Claims (Court) remanded the matter for the additional development described below.  While the Board regrets the delay, a remand cannot be avoided at this time.

VA has a duty to assist the Veteran in obtaining relevant private treatment records under 38 C.F.R. § 3.159(c)(1).  In this case, partial private records relating to treatment of the Veteran's kidney are included in the claims folder.  In particular, two private physicians have submitted statements during the course of this appeal confirming that they treat the Veteran in relation to his medullary sponge kidney.  In July 2008, Dr. Schnall submitted a statement confirming that he had treated the Veteran for the prior eight months.  Dr. Peitzman, in both March 2007 and January 2009, confirmed ongoing treatment of the Veteran related to his kidney.  As was pointed out by the Court in its October 2011 Memorandum Decision, VA has not undertaken to obtain the potentially relevant clinical records from these physicians.  Because these records may include information as to the Veteran's medical history, which may lend support to his claim that his congenital medullary sponge kidney was aggravated (worsened) during or due to his active service, the Board finds that a remand is necessary in order to appropriately develop the record.  The Board must remand the Veteran's claim so that these records can be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed additional information from the Veteran that is required for purposes of requesting private treatment records, including a fully executed authorization, the RO/AMC should obtain any available records regarding the Veteran's private treatment related to his medullary sponge kidney at any time following his discharge from service, including but not limited to complete records from Dr. Schnall and Dr. Peitzman.  All pertinent records obtained should be associated with the claims folder, and any negative responses should also be associated with the claims folder.

2.  After the development requested above has been completed to the extent possible and any additional development deemed necessary has been completed, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


